Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144118                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 144118
                                                                    COA: 298507
                                                                    Monroe CC: 10-038097-FH
  ALTON RAY SANDERS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 27, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  finding evidence of a traffic violation for failing to signal a lane change, and we
  REMAND this case to the Monroe Circuit Court for further findings of fact relative to
  whether the failure to signal a lane change independently justified the traffic stop. Where
  the trial court failed to make factual findings that are important to the resolution of the
  legal issue, the Court of Appeals should have remanded the case to the trial court to make
  those findings instead of making factual determinations based on the lack of contrary
  findings by the trial court. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining question presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2012                      _________________________________________
           y0321                                                               Clerk